DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 12-6-2019, is acknowledged.   Claims 3, and 5 have been amended.
Claims 1-19 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0003, line 2, "Clostridioides (Clostridium) difficile" should be "Clostridioides (Clostridium) difficile"; line 6, "Clostridioides difficile" should be "Clostridioides difficile".
Paragraph 0063, line 5 of the Brief Description of Fig. 9A-D, recites "(Healthy Human C.diff e vs. Healthy Human C. diff +), but the figures recite Healthy Human C. diff -, and Healthy Human C. diff +.
Paragraph 0066, line 3, "Clostridioides difficile" should be in italics;  there is no definition of the circles and triangles in Figures 11A or 11B.
Paragraph 0083, line 19, contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph 0087, line 10, contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-
Paragraph 0093, line 28, "C.diff +, " should be "C. diff +,";  line 30, "C. diff" should be in italics.
Paragraph 0095, all bacterial names should be in italics.
Paragraph 0096, all bacterial names should be in italics.
Paragraph 0097, all bacterial names should be in italics.
Paragraph 0099, all bacterial names should be in italics.
Paragraph 0101, all bacterial names should be in italics.
Paragraph 0102, all bacterial names should be in italics.
Appropriate correction is required.
Drawings
Figures 12A and 12B are objected to because the Brief Description, paragraph 0067, recites "canine cohorts", but the figures only show "Canine".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Sequence Requirements
M.P.E.P.§2422.03, paragraph 9 recites:
	37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the “Sequence Listing” by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as “residues 14 to 243 of SEQ ID NO:23” is permissible and the fragment need not be separately presented in the “Sequence Listing.” Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules.

Paragraph 0089 contains two sequences without the required SEQ ID NO.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a composition selected from the group consisting of a probiotic composition, a probiotic product combination, a pharmaceutical composition, a pharmaceutical product combination, a dietary supplement, a food, and combinations thereof, the composition comprising at least one bacterium selected from the genera consisting of Clostridium and/or Sphingobacterium, formulated for oral or rectal administration to a mammalian subject.
	It is unclear what components are necessary for "formulating" said composition for oral or rectal administration.  For examples, what components may be included in or excluded from the scope of said "formulation".
	Claims 2-19 depend from claim 1, but do not clarify the issue.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a composition selected from the group consisting of a probiotic composition, a probiotic product combination, a pharmaceutical composition, a pharmaceutical product combination, a dietary supplement, a food, and combinations thereof, the composition comprising at least one bacterium selected from the genera consisting of Clostridium and/or Sphingobacterium, formulated for oral or rectal administration to a mammalian subject.
	Claim 6 is the composition of Claim 1, comprising at least two bacteria selected from the genera consisting of Clostridium and/or Sphingobacterium, wherein each of the bacteria is provided in a different composition.

	Claim 1 is drawn to a single composition.  Thus, it is unclear what is meant in claim 6 that "wherein each of the bacteria is provided in a different composition".

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pamer et al. (U.S. Pub. No. 2017/0087196, March 30, 2017).
	The claims are drawn to a composition selected from the group consisting of a probiotic composition, a probiotic product combination, a pharmaceutical composition, a pharmaceutical product combination, a dietary supplement, a food, and combinations thereof, the composition comprising at least one bacterium selected from the genera consisting of Clostridium and/or Sphingobacterium, formulated for oral or rectal administration to a mammalian subject, comprising Clostridium hiranonis, or comprising at least two bacteria selected from the genera consisting of Clostridium and/or Sphingobacterium, wherein each of the bacteria is provided in a different composition.

	Pamer et al. teach a pharmaceutical composition comprising one, two, three, four, five, six, seven eight, nine, or ten or more bacteria selected from the genera consisting of Clostridium, wherein one of the bacteria is Clostridium hiranonis.  Said composition may be administered in the form of a liquid, a suspension, a dried (e.g. lyophilized) powder, a tablet, a capsule, or a suppository, and may be administered orally or rectally. In certain embodiments, the bacteria can be administered in a food product, for example, a yogurt food product. In certain embodiments, a "food product" means a product or composition that is intended for consumption by a human or a non-human animal. Such food products include any food, feed, snack, food supplement, liquid, beverage, treat, toy (chewable and/or consumable toys), meal substitute or meal replacement. (paragraphs 0085-0087, 0092, 0125-0126, 0135; claims 55-60, 64, 67)
	Parmer et al. teach that the composition may be administered to a subject, which is defined as a vertebrate, such as a human or non-human animal, for example, a mammal. Mammals include, but are not limited to, humans, primates, farm animals, sport animals, rodents and pets. Non-limiting examples of non-human animal subjects include rodents such as mice, rats, hamsters, and guinea pigs; rabbits; dogs; cats; sheep; pigs; goats; cattle; horses; and non-human primates such as apes and monkeys. (paragraph 0052)  
	Pamer et al. teach that the compositions may be administered in order to reduce the severity and/or risk of Clostridium difficile infection (paragraphs 0118, 0127-131; claims 60, 64, 67), and, that said administration may be in a subject receiving antibiotic therapy (paragraph 0147; claim 74).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pamer et al. (U.S. Pub. No. 2017/0087196, March 30, 2017).
	Claim 1 is a composition selected from the group consisting of a probiotic composition, a probiotic product combination, a pharmaceutical composition, a pharmaceutical product combination, a dietary supplement, a food, and combinations thereof, the composition comprising at least one bacterium selected from the genera consisting of Clostridium and/or Sphingobacterium, formulated for oral or rectal administration to a mammalian subject
	Claims 7, and 8 are drawn to the composition of claim 1, comprising 104 or more of the at least one bacterium.
	Pamer et al. as applied to claim 1, is explained supra.
	Pamer et al. do not teach that the composition comprise 104 or more of the at least one bacterium.  However, the amount of said at least one bacterium will vary depending on what said at least one bacterium is used for.
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to choose an amount of said at least one bacterium depending on what said at least one bacterium is used for.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 9, 2021